DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 8, and 15 have been amended; claims 4, 11, and 17 have been canceled, and claims 24-26 have been added in the response filed September 16, 2021.
Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are pending.
Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite “at least some.” The term “some” is a relative term which renders the claim indefinite because “some” is an unspecified number of items. The number of items corresponding to “some” is not defined by the claim and the specification does not provide a standard for ascertaining the number of items corresponding to “some.” Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the number of items corresponding to “some” is unspecified. Therefore, claims 1, 8, and 15 are rejected.
Claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, and 20-26 inherit the deficiencies of claims 1, 8, and 15, and are therefore also rejected.
For purposes of examination the Examiner will interpret “at least some” as “at least one.”



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claims 21-23 recite “identifying the different elements of the at least one RFX that have been accepted or not accepted by the at least one supplier.” Claims 21-23 are dependent from claims 1, 8, and 15, which recite “identifying at least some of the extracted responses, wherein different indicators in the table indicate different elements of the at least one RFX that have been accepted or not accepted by at least one of the one or more suppliers.” Thus, claims 21-23 fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination Examiner will interpret “identifying the different elements of the at least one RFX that have been accepted or not accepted by the at least one supplier” as identifying all of the different elements of the at least one RFX that have been accepted or not accepted by the at least one supplier.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-3, 5, 7, 21, and 24 is directed to a process. Additionally, the system, as claimed in claims 8-10, 12, 14, 22, and 25 is directed to a machine. Furthermore, the computer-readable medium, as claimed in claims 15-16, 18, 20, 23, and 26 is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending goods and services. Specifically, representative claim 1 recites the abstract idea of: 
receiving information associated with at least one request for proposal, quote, bid, or information (RFX) to be generated and provided to one or more suppliers;
identifying at least one of multiple acquisition scenarios associated with the at least one RFX to be generated based on the received information;
generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements;
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers' responses to the multiple elements of the at least one RFX; 
applying a model to at least one of the one or more RFX responses in order to extract at least one of the one or more suppliers' responses to at least one of the multiple elements of the at least one RFX, wherein the model is using a plurality of previously-generated RFXs and RFX responses; and
presenting a table having (i) a listing of at least one of the elements from the at least one RFX in a first direction and (ii) a listing of the one or more suppliers in a second direction, the table identifying at least one of the extracted responses, wherein different indicators in the table indicate different elements of the at least one RFX that have been accepted or not accepted by at least one of the one or more suppliers.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending goods and services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a first graphical user interface, training a machine learning model, and a second graphical user interface.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending goods and services) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Thus, dependent claims 2-3, 5, 7, 21, and 24 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-10, 12, 14, 22, 25 and 15-18, 20, 23, 26 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-3, 5, 7, 21, and 24. It is noted that claims 8 and 15 include additional elements of an apparatus, a non-transitory computer readable medium, and at least one processor. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a general computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a general computer. As such, claims 8-10, 12, 14, 22, 25, and 15-16, 18, 20, 23, 26 are rejected for at least similar rationale as discussed above.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et. al. (US 10311529 B1, herein referred to as Noel), in view of Garcia (US 20090171905 A1, herein referred to as Garcia), in further view of Musso (US 7353183 B1, herein referred to as Musso).

With respect to claim 1, Noel discloses:
A method comprising {Noel, see at least: [10:30-31] Disclosed herein is a computer-implemented method for creating a digital request for proposal}:
receiving, using a first graphical user interface, information associated with at least one request for proposal, quote, bid, or information (RFX) to be generated and provided to one or more suppliers {Noel, see at least: fig 1, #101; [11:39-42] The consumer or user (201) interacts with the computer-implemented system through use of the application (202). Data is collected from the user through the application; [10:56-60] The consumer data is processed using machine learning algorithms to generate a digital request for proposal (RFP). The RFP provides contractors the information necessary to calculate costs and provide bids to the consumer, creating a marketplace};
identifying at least one of multiple acquisition scenarios associated with the at least one RFX to be generated based on the received information {Noel, see at least: fig 5; [12:34-36] the computer implemented system disclosed herein matches a consumer and- the consumers associated RFP with possible contractors; [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability; [17:8-12] The user may also provide details regarding the community (3702) such as whether a home owners association's approval is required, whether construction parking is allowed on the street, and whether dumpsters are allowed on the street};
generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements {Noel, see at least: [10:56-57] The consumer data is processed using machine learning algorithms to generate a digital request for proposal (RFP); [13:7-10] The matching engine distributes the RFPs to the ;
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers' responses to the multiple elements of the at least one RFX {Noel, see at least: [13:12-15] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors; [13:19-20] If a contractor submits a bid on the RFP (704), the bid is reviewed by the consumer (705); [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters}; 
applying a machine learning model {Noel, see at least: figs 2, 4; [9:65-67; 10:1-5] c) a behavior and demographics learning engine that applies a first machine learning algorithm to generate a property construction cost plan based on data comprising the user data profile; d) a cost learning engine that applies a second machine learning algorithm to generate a dynamic cost estimate for the property construction cost plan based on data comprising the user data profile; [10:67; 11:1-4] Machine learning algorithms (102) are used to determine the profile of the ,
at least one of the one or more RFX responses {Noel, see at least: [13:19-20] If a contractor submits a bid on the RFP (704), the bid is reviewed by the consumer (705); [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters},
at least one of the at least one suppliers’ responses to at least one of the multiple elements of the at least one RFX {Noel, see at least: [17:31-37] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to. The contractor can also work up the granular cost of each item using the Cost Builder; [17:41-43] the system completes its administration of the Bid Process by evaluating the various bid submissions compliance with the original RFP parameters},
wherein the machine learning model is trained using a plurality of previously-generated RFXs and RFX responses {Noel, see at least: [12:28-31] Hierarchical data and zip code data adjustment factors are calculated from contractor data (403), current and past bids from ; and
presenting a second graphical user interface, the second graphical user interface identifying at least one of the responses {Noel, see at least: fig 1; [4:21-22] a software module that receives data input from a plurality of users from a non-first device; [4:30-31] the non-first device users comprise service providers; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; see also [25:49-56]}, 
a list of one or more suppliers {Noel, see at least: [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors a set of contractors who are best suited for the project given its unique set of circumstances. These contractors are invited to respond to the RFP from within the platform},
wherein the second graphical user interface identifies at least one RFX that has been accepted or not accepted by the at least one of the one or more suppliers {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a .
Although disclosing a method for receiving information from a customer, generating a request for X (RFX) using machine learning models, and presenting the RFX to at least one contractor, Noel does not disclose:
applying a machine learning model in order to extract responses to at least one of the multiple elements; and 
identifying at least one of the extracted responses.
However, Garcia teaches:
 applying a machine learning model in order to extract responses to at least some of the multiple elements {Garcia, see at least: fig 9; [0035] For each of the incomplete bibliographic records that include a reference-information-identifying link, the IDS manager 12 parses the document or other resource pointed to by the link for citation metadata or other information that identifying the reference associated with the bibliographic record. In this process, the IDS manager 12 may use any of a variety of different bibliographic extraction techniques including, but not limited to, machine-learning metadata extraction techniques, template mining based metadata extraction techniques, and knowledge-based metadata extraction techniques; [0077] In the course of searching, however, the IDS manager 170 transmits to the remote service provider node a message containing a request for information relating to completion of at least part of the electronic IDS (e.g., the information that is missing from the bibliographic record, or ; and
identifying at least some of the extracted responses {Garcia, see at least: fig 9; [0072] The IDS manager 170 receives from the remote service provider node 172 a message that includes a response to the request for information (FIG. 9, block 182). The IDS manager 170 produces an electronic IDS based at least in part on the response received from the remote service provider node (FIG. 9, block 184). In this process, the IDS manager 170 may complete a previously incomplete IDS or it may modify an IDS received from the remote service provider node 172 to include additional information; [0077] After receiving the response from the remote service provider node 172, the IDS manager modifies the electronic IDS based on the information contained in the response}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the extraction technique as taught by Garcia in the request for bid method of Noel in order to alleviate the substantial burden that oftentimes is associated with manual retrieval (Garcia, see: [0014]).
In addition, Noel does not disclose:
the graphical user interface comprising a table having (i) a listing of at least one of the elements in a first direction and (ii) a listing in a second direction, the table identifying at least one of the responses,
wherein different indicators in the table identify different elements that have been accepted or not accepted.
However, Musso teaches:
the graphical user interface comprising a table having (i) a listing of at least one of the elements in a first direction and (ii) a listing in a second direction, the table identifying at least one of the responses {Musso, see at least: figs 8, 12; [17:66-67; 18:1-5] If, at step 14, the vendor's response/quote is accepted, the Order Manager 17 unit changes the status of the transaction task in the Transaction Tasks Table 21(c) to "accepted." At step 15, the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar},
wherein different indicators in the table identify different elements that have been accepted or not accepted {Musso, see at least: figs 8, 12; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the Gantt Chart as taught by Musso in the request for bid method of Noel in order to automatically track the entire transaction (Musso, see: [2:45-46]).

With respect to claim 2, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
wherein presenting the second graphical user interface comprises {Noel, see at least: fig 1; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics}:
identifying at least one group of elements from an associated RFX {Noel, see at least: [17:31-36] the contractor engages the Bid Submission module where they efficiently progress through the RFP documents and are met with an intelligent Bid Form. The Bid Form presents the itemized project scope and associated quantities for the contractor to assign cost to}; and
presenting an indicator identifying whether the RFX has been accepted or not accepted by the at least one supplier {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing identifying a group of elements from an RFX and presenting indicators associated with the group of elements, Noel does not disclose:
presenting a first indicator associated with each group of elements, the first indicator identifying whether all individual elements in the associated group of elements have been accepted or not accepted; and
in response to a user selection of a specific group of elements, presenting second indicators identifying whether different individual elements in the specific group of elements have been accepted or not accepted.
However, Musso teaches:
presenting a first indicator associated with each group of elements, the first indicator identifying whether all individual elements in the associated group of elements have been accepted or not accepted {Musso, see at least: fig 12; [6:35-41] the system's program generates a pre-closing report which sets forth all of the transaction tasks that had to be completed in order to close the real estate transaction and indicates whether each task has been completed on time. If all tasks have been timely completed, the program recommends that the transaction is in a condition to be closed}; and
in response to a user selection of a specific group of elements, presenting second indicators identifying whether different individual elements in the specific group of elements have been accepted or not accepted {Musso, see at least: fig 12; [3:27-29] the programmed server computer prompts the buyer's agent to identify the buyer and buyer's contact information and the information is stored in a participant table; [3:52-57] the server's program displays the list of system tasks to the buyer's agent, and the buyer's agent is prompted to preliminarily identify a list of transaction tasks by selecting each transaction task from the list of system tasks which the buyer's agent determines may need to be performed; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.


With respect to claim 3, Noel, Garcia, and Musso teach the method of claim 2. Noel further discloses:
wherein the indicators identify the associated RFX as accepted or not accepted by the at least one supplier {Noel, see at least: fig 7; [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing indicators to identify whether the associated RFX is accepted or not accepted, Noel does not disclose:
 wherein the first and second indicators use different colors to identify different elements or groups of elements that are accepted or not accepted.
However, Musso teaches:
wherein the first and second indicators use different colors to identify different elements or groups of elements that are accepted or not accepted {Musso, see at least: figs 8, 12; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included colors with the indicators to identify different elements as taught by Musso in the request for bid method of Noel in order to monitor tasks (Musso, see: [19:35-36]).

With respect to claim 5, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
identifying the at least one of the acquisition scenarios comprises identifying multiple ones of the acquisition scenarios based on the received information {Noel, see at least: fig 37; [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability; [17:8-12] The user may also provide details regarding the community (3702) such as whether a home owners association's approval is required, whether construction parking is allowed on the street, and whether dumpsters are allowed on the street};
generating the at least one RFX comprises generating multiple RFXs for multiple suppliers, different ones of the RFXs associated with different acquisition scenarios {Noel, see at least: [12:51-62] A first batch of notifications is sent to contractors with high matchmaking scores (506). The first batch contractors (507a) have a limited time to submit bids in response to the matchmaking notice. The quality and number of bids is evaluated by the matching engine, and additional rounds of notifications may be sent to contractors with lower matchmaking scores in a second batch of notifications (507b). Matchmaking scores may be based on factors such as ; and
the RFXs have a common format, the different ones of the RFXs containing content that varies based on the different acquisition scenarios {Noel, see at least: [16:51-57] the system prepares a commercial-grade Request for Proposal (RFP) package based on the consumers finalized Project Scope. The RFP includes the relevant project parameter, site logistics, existing site photos, general condition requirements, and contract terms necessary for a contractor to fully consider the project opportunity; [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors a set of contractors who are best suited for the project given its unique set of circumstances. These contractors are invited to respond to the RFP from within the platform}.

With respect to claim 7, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
wherein the first graphical user interface comprises multiple fields configured to receive from at least one user {Noel, see at least: fig 1}:
information related to an organization providing the at least one RFX {Noel, see at least: [11:41-48] Data is collected from the user through the application. The data optionally comprises the user's computer location (IP address), the zip code provided by the user, the property address provided by the user, the users clickstream, any selection made by the user on the website (non-limiting examples include budget, scope, room specifications, quality, project specification), or any combination thereof (203); [15:29-37] the consumer to select a Project Scope from a set of defined Project Scope packages: Repaint Only, Hard Refresh, Light Renovation, Full Renovation ;
information related to a sourcing event associated with the at least one RFX {Noel, see at least: [12:58-62] Matchmaking scores may be based on factors such as ... bid response time; [13:10-12] A timer (702) is used to track the time between a contractor receiving the RFP and taking an action regarding the RFP};
information used to identify the at least one of the acquisition scenarios {Noel, see at least: [12:58-62] Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability; [17:8-12] The user may also provide details regarding the community (3702) such as whether a home owners association's approval is required, whether construction parking is allowed on the street, and whether dumpsters are allowed on the street};
information defining multiple bid groups associated with multiple groups of materials to be sourced from different groups of suppliers {Noel, see at least: fig 24; [15:41-47] the platform delivers a detailed and comprehensive Project Cost Estimate, itemized by each trade discipline. The Project Cost Estimate is a direct product of the information the platform has learned from the consumer and can be customized further by changing or refining the “look-of”, material, type, grade, finish, size of each item; [16:14-16] The user can select from preset levels of renovation (2401), or customize each aspect of the renovation (2402)};
information identifying selected terms and conditions, forms, and deliverables associated with the at least one RFX {Noel, see at least: fig 38; fig 39, #3902; fig 41; [11:25-31] The ; and
one or more attachments associated with the at least one RFX {Noel, see at least: fig 38; [17:13-16] If a user wishes to upload a picture of the site (FIG. 38), the file may be dropped onto the target window (3801) or selected by browsing through the users files (3802)}.

With respect to claim 21, Noel, Garcia, and Price teach the method of claim 1. Noel further discloses:
identifying at least one RFX that have been accepted or not accepted by the at least one supplier {Noel, see at least: [11:17-22] Item 104 displays the functionalities available to contractors and service professionals, including but not limited to, contractor profile editing and management, a dashboard for reviewing consumer RFPs and specifications, a work proposal and bid submission system, and bid history analytics; [13:12-16] If the time exceeds a preset expiration time, or the contractor indicates that he or she is not interested in the RFP, the RFP is distributed to additional matched contractors. The contractor can also indicate interest in submitting a bid (703). See also [25:45-60]}.
Although disclosing identifying whether or not the RFX has been accepted or not, Noel does not disclose:
identifying all of the different elements that have been accepted and not accepted.
However, Musso teaches:
identifying all of the different elements that have been accepted and not accepted {Musso, see at least: figs 8, 12; [18:3-7] the Gantt Chart Generator 6 displays the Gantt Chart and automatically updates the date bar adjacent to the transaction task by changing its color from yellow back to green to indicate that the vendor's response/quote has been accepted and the "promised" date appears as a gray square within the bar}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the Gantt Chart as taught by Musso in the request for bid method of Noel in order to automatically track the entire transaction (Musso, see: [2:45-46]).

With respect to claim 24, Noel, Garcia, and Musso teach the method of claim 1. Noel further discloses:
providing the at least one RFX to the one or more suppliers {Noel, see at least: [16:51-54] the system prepares a commercial-grade Request for Proposal (RFP) package based on the consumers finalized Project Scope; [17:25-30] the system then applies a machine learning assisted Contractor Matching Engine to select from its database of contractors a set of contractors who are best suited for the project given its unique set of circumstances. These contractors are invited to respond to the RFP from within the platform}.

Regarding claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 23, 26, claims 8-10, 12, 14, 22, 25 are directed to an apparatus, while claims 15-16, 18, 20, 23, 26 are directed to a non-transitory computer readable medium. Claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 23, 26 recite limitations that are parallel in nature to those addressed above for claims 1-3, 5, 7, 21, and 24, which are directed towards a method. Therefore, claims 8-10, 12, 14, 22, 25 and 15-16, 18, 20, 
It is noted that claims 8 and 15 include additional elements of:
an apparatus;
at least one processor; and
a non-transitory computer readable medium containing instructions.
Noel discloses:
an apparatus {Noel, see at least: [8:27-32] Disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the digital processing device to create a digital request for proposal application};
at least one processor {Noel, see at least: [8:27-32] Disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor}; and
a non-transitory computer readable medium containing instructions {Noel, see at least: [9:57-60] Disclosed herein is a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create a digital request for proposal application}.

Response to Arguments
With respect to the rejections under 35 U.S.C 112(b), Applicant’s amendments have rendered the rejections moot. Therefore, the rejections under 35 U.S.C. 112(b) are hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments. Therefore, the rejection is maintained.

With respect to pages 12-15 of the Remarks, Applicant argues “the claims above recite additional elements clearly integrating any alleged abstract idea into a practical application, and the claims are directed to significantly more than any alleged abstract idea,” pointing to Example 39 put out by the Office for comparison. However, the Examiner respectfully disagrees with this characterization of Applicant’s claims. Example 39 found the claims to be eligible because the claims do not recite mathematical relationships, mental processes that can be practically performed in the human mind, nor certain methods of organizing human activity. In addition, the 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or 
In the instant case, the claims do recite certain methods of organizing human activity. The claims recite receiving information associated with an RFX, identifying acquisition scenarios, generating the RFX, receiving RFX responses from suppliers, applying a model to the responses to extract supplier responses, and presenting a table that lists the elements from the RFX and the suppliers and indicate the elements that have been accepted or not accepted by the suppliers. Thus, the claims are directed to recommending suppliers to customers, which is a sales activity and managing personal behavior. This is in contrast to Example 39, as those claims were deemed to not recite an abstract idea. Examiner points out that it is not the inclusion of the neural network that deems Example 39 to not recite an abstract idea; rather, collecting images; applying transformations including mirroring, rotating, smoothing, or contrast reduction to those images; creating a set of digital facial images, modified facial images and non-facial images; and creating a second set of images including the first set and images that were incorrectly detected does not recite an abstract idea. The closest abstract idea grouping for Example 39 is a mental process; however applying transformations including mirroring, rotating, smoothing, or contrast reduction to images cannot be practically performed in the human mind, nor with the aid of pen and paper. Because the claims of Example 39 do not recite an abstract idea, there is no further analysis under the 2019 PEG.
Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraph [0067] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as reducing the time and resources used for generating an RFX and responses. Although the claims include computer technology such as machine learning and user interfaces, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending goods and services, specifically contractors for a project. The claimed process, while arguably resulting in improved recommendations of goods and services, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system and/or machine learning models. Rather, the claimed process is utilizing different data 
This is in contrast to Example 39 as well. If, arguendo, Example 39 had recited an abstract idea and proceeded to step 2A Prong Two, the abstract idea would be integrated into a practical application because the claims demonstrate the iterative process of a specific machine learning model called a neural network, and the background accompanying the claims describe the technology and technological improvements beyond a conclusory manner. For example, the background of Example 39 discusses an issue with prior art neural networks for face detection because they “suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image.” The background further describes the improvements to the neural network by “the use of an expanded training set of facial images to train the neural network” that includes “applying mathematical transformation functions that include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations”, “using stochastic learning with backpropagation”, and “performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images.” These features improve the technology because they allow the computer to detect faces in distorted images while limiting the number of false positives. Thus, the machine learning model in Example 39 would integrate any abstract idea into a practical application, had the claims been deemed to recite an abstract idea (which they do not).

On the other hand, if, arguendo, Example 39 had recited an abstract idea and had failed at Step 2A Prong Two, the claim would amount to significantly more than the abstract idea under Step 2B because the claims demonstrate the iterative process of the neural network, and the background accompanying the claims describe the improvement to the combination of elements. As stated previously, the background of Example 39 discusses that current neural networks “suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image.” The background describes the improvements to the neural network are through combining “the use of an expanded training set of facial images to train the neural network” that includes “applying mathematical transformation functions that include affine transformations, for example, rotating, 
In conclusion, the claims of the instant invention recite an abstract idea that is not integrated into a practical application nor additional elements that amount to significantly more than the abstract idea. Therefore, the claims of the instant invention are ineligible, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Turvey (AU 2014201625 A1) was used to understand other methods and systems of creating and tracking RFPs. 
Miller (2018 NPL) was used to understand certain AI methods, specifically machine learning algorithms, being used by the government to select certain contractors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625